Filed with the Securities and Exchange Commission on January 25, 2008 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-5348 Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 EXPLANATORY NOTE: This submission is being made solely to obtain new identifiers for the following series and/or classes for the Investor and Institutional Classes of the Winslow Green Growth Fund and the Winslow Green Solutions Fund.The series and class identifiers that are requested with this submission are being requested solely to facilitate the filing of the Registrant’s Form N-14.
